Case 2:19-cv-14068-JMV-JBC Document1 Filed 06/20/19 Page 1 of 6 PagelD: 1

BEINHAKER, MAITLIN & GOODGOLD

By Allan Maitlin, Esq. - 208361962

33 Bleeker Street, Suite 210

Millburn, NJ 07041

Phone: (973) 731-3402; Fax: (973) 731-2896

Attorneys for Plaintiff Union Management LLC Through its Subrogating Insurance
Company, Greater New York Mutual Insurance Company

Our File No. 26085

 

 

UNITED STATES DISTRICT COURT
UNION MANAGEMENT LLC FOR THE DISTRICT OF NEW JERSEY
Through its Subrogating

Insurance Company, GREATER

NEW YORK MUTUAL INSURANCE

CIVIL ACTION NO.

 

COMPANY , CIVIL ACTION
-vs- COMPLAINT AND JURY DEMAND
APPLE, INC.,

Defendant.

)
)
)
)
)
)
Plaintiff, )
)
)
)
)
)
)

 

 

Plaintiff UNION MANAGEMENT LLC Through its Subrogating
Insurance Company, GREATER NEW YORK MUTUAL INSURANCE COMPANY
(hereinafter “Union Management”), by way of Complaint against
defendant APPLE, INC., says:

PARTIES

1. Plaintiff Union Management is a residential rental
complex located on Parsippany Road, Parsippany, New Jersey. At
the time of this loss, it was insured by Greater New York Mutual
Insurance Company, a corporation duly organized and existing
under the laws of the State of New York and authorized to insure
properties in the State of New Jersey. Greater New York Mutual
Insurance Company has offices in Middlesex County, New Jersey as

well as New York City.
Case 2:19-cv-14068-JMV-JBC Document1 Filed 06/20/19 Page 2 of 6 PagelD: 2

2. Defendant herein Apple, Inc. (hereinafter “Apple”) is
a corporation duly authorized and existing in the State of
California with its principal place of business located at 1
Infinite Loop, Cupertine, California 95014. At all times
material herein, Apple was engaged in the business of, inter
alia, designing, manufacturing, distributing, selling, and/or
supplying multipurpose tablets called iPads, including
distributing, selling, and/or supplying such tablets in New
Jersey.

JURISDICTION AND VENUE

3. The jurisdiction of this Court is based upon diversity
of citizenship pursuant to 28 U.S.C. Section 1332. The matter in
controversy, exclusive of interest and costs, exceeds the sum of
Seventy-Five Thousand Dollars ($75,000.00).

4, Venue in this action lies in the United States
District Court for the District of New Jersey pursuant to 28
U.S.C. Section 1391 as the facts and circumstances giving rise
to this action occurred in this district, more specifically, a
substantial fire to the premises of the plaintiff located in
Parsippany, New Jersey.

FACTS

5. At all times material herein, Union Management owned

and operated a rental apartment complex known as Colonial

Heights Apartments located at 300 Parsippany Road, Parsippany,
Case 2:19-cv-14068-JMV-JBC Document1 Filed 06/20/19 Page 3 of 6 PagelD: 3

New Jersey 07054 (hereinafter “the residence.”)

6. At all times material Bradley Ireland lived at the
residence in Unit 4-F.

7. On and prior to February 22, 2017, defendant Apple
designed, manufactured, distributed, supplied, and/or sold
tablets, including a tablet located in the kitchen of Unit 4-F
at the residence (hereinafter “the subject tablet.”)

8. On February 22, 2017 a fire originated at the
residence (“the fire”).

9. The fire was caused by a defect in the subject tablet
specifically affecting the subject tablet’s battery pack.

10. The fire resulted in substantial damages to the
residence. The residence sustained severe fire damage which
damaged and destroyed the residence, including Unit 4-F.

11. The fire additionally caused the injury and death of
tenant Bradley Ireland.

12. On and prior to the date of the fire, plaintiff
Greater New York Mutual Insurance Company insured the residence
owned by Union Management against fire and other casualties. As
a result of the fire, Greater New York Mutual Insurance Company
was obligated to pay and did pay Union Management for the damage
and destruction of the residence as well as lost income. It
became subrogated to the rights of Union Management against any

and all parties, including defendant Apple, that may have been
Case 2:19-cv-14068-JMV-JBC Document1 Filed 06/20/19 Page 4 of 6 PagelD: 4

the cause of the fire and subsequent damage.
COUNT I - STRICT PRODUCTS LIABILITY

13. Plaintiff repeats and realleges all of the foregoing
paragraphs of this Complaint as if specifically set forth herein
at length.

14. Defendant Apple designed, manufactured, distributed,
and/or sold the subject tablet, which was intended by defendant
to be used by members of the general public, including persons
such as Bradley Ireland.

15. Defendant Apple also designed, manufactured,
distributed, and/or sold certain “updates” to the subject
tablet, which were intended by defendant to be downloaded and/or
installed in the subject tablet by members of the general
public, including persons such as Bradley Ireland.

16. The subject tablet was unreasonably dangerous and
unsafe for its intended purpose by reasons of defects in its
design and/or its manufacture and/or a lack of adequate warnings
which existed when defendant Apple placed the subject tablet
into the stream of commerce and/or when defendant distributed
and/or sold the “updates” to the subject tablet.

17. The fire and resulting damage and destruction of the
residence was caused by the defectively designed and/or
defectively manufactured subject tablet.

18. Defendant Apple designed, manufactured, distributed,
Case 2:19-cv-14068-JMV-JBC Document1 Filed 06/20/19 Page 5 of 6 PagelD: 5

supplied, and/or sold the subject tablet in a defective and
unreasonably dangerous condition for which it is strictly liable
pursuant to the Restatement (Second) of Torts § 402A and the New
Jersey Products Liability Act, N.J.S.A. 2A:58C-1, et seq.

WHEREFORE, plaintiff requests judgment against defendant
Apple for such compensatory damages as may be permitted pursuant
to the laws of the State of New Jersey, together with interest,
attorney's fees, and costs of suit.

COUNT II - ULTRAHAZARDOUS RESPONSIBILITY

19. Plaintiff repeats and realleges all of the foregoing
paragraphs of this Complaint as if specifically set forth herein
at length.

20. Defendant Apple’s product contained batteries which it
believed necessary for the functioning and operation of the
subject tablet.

21. The batteries contained within the subject tablet were
commonly known as “lithium batteries” and were specifically
determined by Apple to be necessary for the operation of the
subject tablet.

22. The said lithium batteries were inherently dangerous
and were capable of igniting and causing a fire, even if
properly in use within the tablet.

23. The fire was caused by the ignition of the lithium

batteries contained within the subject tablet.
Case 2:19-cv-14068-JMV-JBC Document1 Filed 06/20/19 Page 6 of 6 PagelD: 6

24. Defendant knew or should have known of the dangerous
propensities of lithium batteries and their use in electronic
devices such as the subject tablet.

25. The said lithium batteries are ultrahazardous, capable
of igniting spontaneously, and are dangerous instrumentalities.

26. Defendant Apple is responsible for all fire damage
caused by the said lithium batteries because of their status as
an ultrahazardous mechanism capable of causing damage, even when
reasonably used by products containing the said batteries.

WHEREFORE, plaintiff demands damages for all monies paid by
Greater New York Mutual Insurance to Union Management, for which
it became subrogated to the rights of Union Management against
Apple, inclusive of the deductible under the policy of
insurance, together with interest, attorney’s fees, and costs of
suit.

JURY DEMAND

Plaintiff demands trial by jury as to all issues.

BETNHAKER, MAITLIN & GOODGOLD
Attorneys for Plaintiff

Union Management LLC Through its
Subrogating Insurance Company,

Greater New York Mutual
Insurance Company

sy (MWR

ALLAN MAITLIN
Dated: June 20, 2019 almaitlin@aol.com
